Filed 3/6/15 P. v. Nelson CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066717

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD257636)

MICHAEL NELSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Charles R.

Gill and Polly H. Shamoon, Judges. Affirmed.

         Christian C. Buckley, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance by Plaintiff and Respondent.

         Michael Nelson entered into a plea agreement, under the terms of which he

pleaded guilty to one count of sale of methamphetamine (Health & Saf. Code, § 11379,

subd. (a)). The parties agreed the remaining enhancements and alleged prior convictions

would be dismissed. Nelson stipulated to a four-year term to be served locally.
       Nelson was sentenced to a four-year term in accordance with the plea agreement.

He filed a timely notice of appeal, but did not obtain a certificate of probable cause.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), indicating he has been unable to identify any reasonably arguable

issues for reversal on appeal. He asks this court to review the record for error as

mandated by Wende.

       We offered Nelson the opportunity to file his own brief on appeal, but he has not

responded.

                                  STATEMENT OF FACTS

       On July 29, 2014, Nelson was arrested after he sold a small quantity of

methamphetamine to an undercover San Diego Police Officer.

                                         DISCUSSION

       As we have noted, appellate counsel has indicated he is unable to identify any

reasonably arguable issues for appeal and has asked this court to review the record for

error. (Wende, supra, 25 Cal. 3d 436.) Pursuant to Anders v. California (1967) 386 U.S.
738 (Anders), counsel has identified the following possible, but not arguable issue in

order to assist the court in its search for error:

       Whether Nelson's plea was knowing and voluntary?

       We have reviewed the entire record in accordance with Wende, supra, 25
Cal. 3d 436 and Anders, supra, 386 U.S. 738. We have been unable to identify any

reasonably arguable issue for reversal on appeal. Nelson has been represented by

competent counsel on this appeal.

                                                2
                                DISPOSITION

    The judgment is affirmed.




                                              HUFFMAN, J.

WE CONCUR:



          BENKE, Acting P. J.



               O'ROURKE, J.




                                     3